Title: To James Madison from Sylvanus Bourne, 10 June 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


10 June 1801, Amsterdam. Offers suggestions for improving consular service by making international conventions more specific as to rights and privileges of consuls and defining their powers over American ships and crews that sail into ports where they are accredited. These powers ought to include a means of settling wage disputes between masters and crews, mandatory registration of ships on arrival in port, crew assignments to protect rights of seamen and prevent their arbitrary discharge, and curbs on the power of those masters whose niggardliness creates havoc with crews. Subterfuges have been used to discharge crews in order “to take others at a cheaper rate.” Suggests remedies for some of the problems (particularly bonding) created when U.S. ships are sold in foreign ports or U.S. citizens purchase foreign vessels registered under foreign flags. His ideas forwarded for the consideration of Congress and made in the public interest. Consuls are underpaid, and a better method is needed to ensure “the Justice due to the officer.” In postscript, reports that William Vans Murray had addressed similar suggestions to Secretary of State Marshall.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 9 pp.; in a clerk’s hand, signed by Bourne; docketed by Wagner as received 10 Sept.



   
   A full transcription of this document has been added to the digital edition.

